NO.    81-06

                      I N THE SUPREME COURT OF THE STATE OF ItIONTANA

                                                          1981




I N RE THE MARRIAGE O F
D E N I S E L. BARTMESS,

                                    P e t i t i o n e r and R e s p o n d e n t ,



BUDDY.     G.    BARTXESS,

                                 R e s p o n d e n t and A p p e l l a n t .




Appeal from:           D i s t r i c t C o u r t of t h e F i r s t J u d i c i a l D i s t r i c t .
                       I n and f o r t h e C o u n t y of L e w i s & C l a r k ,
                       T h e H o n o r a b l e G o r d o n R. B e n n e t t , Judge p r e s i d i n g .


C o u n s e l of R e c o r d :


          For A p p e l l a n t :

                        S m a l l , H a t c h & Doubek,           Helena,       Montana

          For R e s p o n d e n t :

                        R u s s e l l LaVigne, Helena, Montana




                                                    S u b m i t t e d on B r i e f s :   May 1, 1 9 8 1

                                                                         Decided:        J u l y 16, 1 9 8 1



Filed:
             F 1 6 1981
              m
Mr.    J u s t i c e F r e d J . Weber d e l i v e r e d t h e O p i n i o n o f t h e C o u r t


        The m a r r i a g e of Buddy B a r t m e s s , a p p e l l a n t , and D e n i s e

B a r t m e s s , r e s p o n d e n t , was d i s s o l v e d i n t h e D i s t r i c t C o u r t o f

t h e F i r s t J u d i c i a l D i s t r i c t , Lewis and C l a r k County.              Buddy

a p p e a l s from t h e o r d e r of t h e d i s t r i c t j u d g e a w a r d i n g c u s t o d y

of t h e c o u p l e ' s c h i l d t o Denise.

        The p a r t i e s w e r e m a r r i e d i n May 1978.              A d a u g h t e r was

b o r n t o them i n J a n u a r y 1979.            Denise p e t i t i o n e d f o r d i s s o l u -

t i o n i n A p r i l 1980.        Evidentiary hearings w e r e held i n

August and O c t o b e r o f 1980.               The f i n d i n g s , c o n c l u s i o n s and

d e c r e e o f d i s s o l u t i o n o f t h e D i s t r i c t C o u r t w e r e f i l e d on

December 2, 1980.               D e n i s e was awarded c u s t o d y of t h e c o u p l e ' s

daughter.           Buddy w a s o r d e r e d t o pay c h i l d s u p p o r t i n t h e

amount o f $100 p e r month.                 On December 4 ,           1980, a p p e l l a n t

Buddy made a motion t o a l t e r t h e c o u r t ' s f i n d i n g s o f f a c t

and c o n c l u s i o n s o f law.        A h e a r i n g on t h e m o t i o n was h e l d on

December 12.            Because t h e D i s t r i c t C o u r t d i d n o t i s s u e

amended f i n d i n g s and c o n c l u s i o n s , a p p e l l a n t f i l e d h i s n o t i c e

o f a p p e a l on J a n u a r y 7 , 1981.          On J a n u a r y 20, 1981, t h e

D i s t r i c t C o u r t e n t e r e d i t s amended f i n d i n g s o f f a c t , c o n c l u -

s i o n s o f law and d e c r e e and d a t e d them, nunc p r o t u n c ,

December 1 2 , 1980.
        A p p e l l a n t r a i s e s t h r e e i s s u e s on a p p e a l :

        1. Did t h e ~ i s t r i c C o u r t err by n o t a p p o i n t i n g c o u n s e l
                                   t

t o represent the couple's daughter;

        2.   Did t h e e v i d e n c e s u p p o r t t h e award o f c u s t o d y t o t h e

m o t h e r ; and

        3 . Were t h e f i n d i n g s and c o n c l u s i o n s o f t h e ~ i s t r i c t

C o u r t s u f f i c i e n t t o e s t a b l i s h t h e b a s i s f o r t h e c o u r t ' s de-

cision?
        The f i n d i n g s and c o n c l u s i o n s c o n t a i n e d i n t h e d e c r e e

f i l e d December 2 were s i l e n t on t h e q u e s t i o n of a p p o i n t m e n t

of c o u n s e l f o r t h e minor c h i l d .           The D i s t r i c t C o u r t s h o u l d

have made a f i n d i n g on t h i s q u e s t i o n .            M a t t e r of G u a r d i a n s h i p

of G u l l e t t e ( 1 9 7 7 ) , 173 Mont. 132, 140, 566 P.2d 396, 400.

Also t h e c o u r t ' s f i n d i n g s on t h e award of c u s t o d y c o n t a i n e d

o n l y t h e c h i l d ' s name and a g e and t h e c o n c l u s o r y s t a t e m e n t

t h a t i t would be i n t h e c h i l d ' s b e s t i n t e r e s t t h a t s h e be

p l a c e d i n t h e permanent c a r e , c u s t o d y and c o n t r o l of h e r

mother.        The f i n d i n g s on c u s t o d y d i d n o t r e c o r d t h e e s s e n t i a l

and d e t e r m i n i n g f a c t s upon which t h e D i s t r i c t C o u r t r e s t e d

i t s c o n c l u s i o n on t h e c u s t o d y i s s u e .    Therefore,         the D i s t r i c t

C o u r t ' s judgment a s t o c u s t o d y l a c k e d s u p p o r t .         M a r r i a g e of

Barron ( 1 9 7 8 ) , 177 Mont. 161, 580 P.2d 936.

        The D i s t r i c t C o u r t a t t e m p t e d t o remedy t h e d e f e c t s i n

t h e f i n d i n g s by i s s u i n g i t s amended f i n d i n g s , c o n c l u s i o n s

and d e c r e e .     However, t h e f i l i n g of t h e n o t i c e of a p p e a l

d i v e s t e d t h e D i s t r i c t C o u r t of j u r i s d i c t i o n o v e r t h e o r d e r

and judgment from which t h e t h e a p p e a l was t a k e n .                       McCormick

v. McCormick ( 1 9 7 5 ) , 168 Mont. 136, 541 P.2d 765.                               A trial

c o u r t c a n n o t e n t e r s u p p l e m e n t a l f i n d i n g s a f t e r a n o t i c e of

a p p e a l h a s been f i l e d .      C h u r c h h i l l v . H o l l y Sugar Corp.

(1981) I -Mont. -1                 I        -.
                                             P      2d    -I      -,      38 St.Rep.         860,

862.

        I n t h e a b s e n c e of a d e q u a t e f i n d i n g s , w e c a n n o t r e v i e w

t h e D i s t r i c t C o u r t ' s f a i l u r e t o a p p o i n t c o u n s e l o r t h e award

of c u s t o d y .    The d e c r e e of December 2 , 1 9 8 0 , i s v a c a t e d and

t h e c a u s e i s remanded f o r t h e e n t r y of new f i n d i n g s , c o n c l u -

s i o n s and d e c r e e .
We c q n c u r :




             Justices   1